


Exhibit 10.9


PROPERTY MANAGEMENT AGREEMENT


THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”), made as of this 29th day
of October, 2013, by and between EACH OF THE ENTITIES SET FORTH ON SCHEDULE 1
HERETO, each with its office at c/o Blackstone Real Estate Advisors L.P., 345
Park Avenue, New York, New York, 10154 (hereinafter called, individually or
collectively, as the context may dictate, "Owner"), and BRIXMOR MANAGEMENT JOINT
VENTURE 2, LP, a Delaware limited partnership, with its offices at 420 Lexington
Avenue, 7th Floor, New York, New York, 10170 (hereinafter called "Manager").


W I T N E S S E T H:


WHEREAS, Owner is now the owner of certain parcels of land (hereinafter called,
collectively, "Premises") on which now exist the shopping centers described on
Schedule 1 hereto (hereinafter called, individually, a “Project” and
collectively, the “Projects”); and


WHEREAS, Owner desires that Manager act on Owner’s behalf to provide herein for
the leasing, operation, management, maintenance and supervision of each Project
and provide management services to Owner; and


NOW THEREFORE, in consideration of the mutual promises hereafter contained, and
of the sum of ONE DOLLAR ($1.00), by each to the other in hand paid, the receipt
hereof is hereby acknowledged, the parties hereto, intending to be legally
bound, covenant and agree with each other as following:


1.     Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


“Commission” means a full commission with respect to the applicable transaction
calculated in accordance with Schedule 3 attached hereto and made a part hereof.


“Lease” means any agreement of lease, license agreement or other occupancy
agreement of any kind (including, without limitation, an agreement renewing or
extending the term of a lease or modifying the provisions of a lease or any
agreement expanding the size of the premises demised by any Tenant or other
occupant), with respect to occupancy or use of space at any individual Project.


“Rent” shall mean the aggregate gross fixed rent as stated in the Lease for the
entire term of the Lease, but not including: (i) Tenant electric charges, (ii)
any future tax, labor, porter’s wage, real estate tax escalation, percentage
rents, interest or late charges, any separate payments made by a Tenant on
account of alterations or improvements or other work funded by Owner, consumer
price index and other operating expense and/or cost of living escalation charges
(it being agreed, however, that fixed increases in fixed rent (whether or not in
lieu of operating expense or cost of living charges or escalations) are
commissionable and that, in the case of a net Lease, Rent shall be increased by
and shall be deemed to include an amount equal to the annual rentable square
foot average of the individual Project operating expenses (other than
electricity charges for tenanted space) and taxes for the most recent full
calendar year prior to the date of the extension of such net Lease), (iii) any
separate charges for utilities, chilled water, riser access and other similar
charges for specific services or (iv) percentage rent. If the fixed rent for a
portion of the Lease term is stated in terms other than a fixed dollar amount
(e.g., as “90% of fair market value” or as “the then escalated gross rent”) then
the initial commission calculation for that portion of the term shall be made
based on the fixed dollar amount of the fixed rent payable by the Tenant for the
immediately preceding period if all or part of the commission is payable prior
to the time that such Rent is finally determined. Such commission shall then be
adjusted at the time that the fixed dollar amount for such fixed rent is
actually determined to reflect the actual amount of fixed rent payable by the
Tenant for such portion of the Lease term. If the Tenant is required to pay a
lump sum in advance which is attributable to a period of more than one month,
the commission calculation for the portion of the term to which such payment is
attributable shall be made based on simple arithmetic apportionment of such lump
sum among all the months to which such payment is attributable.


“Tenant” means any person or entity occupying or using space at any individual
Project.


2.     Employment.


Owner hereby employs Manager as its sole and exclusive agent to perform the
professional and other services described in and required by this Agreement to
be performed by Manager with respect to the Project, and Manager undertakes said
employment as the exclusive manager for Owner and on all other terms,
conditions, provisions and qualifications set forth

-1

--------------------------------------------------------------------------------




in this Agreement.


This Agreement constitutes a separate and independent contract between Owner and
the Manager for each individual Project listed on Schedule 1. Upon any sale of
any individual Project, each such sold Project, upon the transfer of title or
the transfer, directly or indirectly, of the controlling ownership interests in
the entity holding title to such sold individual Project, shall no longer be a
Project hereunder and shall be deleted from Schedule 1. Owner and Manager shall,
upon either’s request from time to time, amend and restate Schedule 1 so that it
contains an accurate list of the then existing Projects. Notwithstanding the
foregoing, upon the removal of any Project from Schedule 1, Owner shall be
responsible for paying Manager any then accrued but unpaid compensation as
provided for in Sections 8 or 9 hereof.


3.    Services.


The services to be performed from time to time by Manager with proceeds from the
operation of the Project or funds provided by Owner hereunder shall include all
acts necessary for the leasing, operation, management, maintenance and
supervision of the Project in accordance with sound commercial management
practices including (provided that Manager shall have no obligation to perform
any of such services to the extent that Owner does not make sufficient funds
available (whether from Project operations or otherwise) to Manager to perform
such services , inter alia, the following:


(a)    To use due diligence in the exercise of the powers conferred and duties
assumed hereunder in the operation, management, supervision and maintenance of
the Project in a manner reasonably calculated to assure that the Project shall
at all times be properly tenanted and operated, managed and maintained at high
standards, and with efficiency and economy consistent with high-quality
operating practices.


(b)    To lease (investigate Tenants, negotiate and prepare leases) commercial
space in the Project to such Tenants and upon such terms as may be approved by
Owner. Owner agrees to forward to Manager all inquiries received relating to
services performed by Manager.


(c)    To negotiate with Tenants for the extension, renewal, modification,
amendment or termination of existing Leases and to prepare and present to Owner
such agreements upon such terms as may be approved by Owner.


(d)    To calculate, prepare and send bills and collect all fixed rents,
percentage rents (consistent with the law governing real estate investment
trusts with the intent that all rents shall qualify as "rents from real
property" within the meaning of Section 856 of the Internal Revenue Code) and
other sums, whether payable as additional rent or otherwise, payable (1) by
Tenants under their respective Leases and other agreements and (2) by other
parties under license, service and other agreements, and to obtain and review
statements of sales furnished by Tenants to support their payments of percentage
rents, and to remit the net amounts thereof to Owner.


(e)    To enforce the performance by the various Tenants of all requirements of
their respective Leases and the observance of all rules and regulations of the
Project, by all reasonable means including, but not limited to, the commencement
or prosecution of legal proceedings and to sign and serve in Owner's name such
notices as deemed needful or required by Owner.


(f)    To cause the Project to be maintained in good operating condition and
repair, and to supervise the maintenance and operation thereof, and to do all
acts or things necessary therefor, in its own name as Manager for Owner, to hire
such persons, firms or corporations including, without limitation, a commercial
property manager or supervisor and public relations, security and maintenance
personnel or firms, to purchase or lease such equipment and supplies at
reasonable rates and costs prevailing in the industry as may be necessary or
desirable to accomplish such purposes.


(g)    To keep books and records with respect to all of the services performed
or purchases, leases, etc., made by or on behalf of Owner at Owner's direction
or request and to provide accounting services, including such services as relate
to the preparation of tax returns and annual reports.


(h)    To advise Owner of the due dates of real estate and other similar taxes
and special assessments of which Manager has knowledge, mortgage payments and
other like items and to make payment thereof out of Owner's funds to the extent
that Owner's funds held by Manager are sufficient therefor subject to Owner's
approval.


(i)    Unless otherwise instructed by Owner, to advise Owner as to insurance
coverage for the Project, and to procure such insurance coverage thereon as
approved by Owner.


(j)    With Owner's approval, to represent Owner at meetings and activities of
any Merchants' Association

-2

--------------------------------------------------------------------------------




formed for Tenants of the Project and collect dues or other amounts therefor to
the extent they are payable to Owner.


(k)    With Owner’s approval, to be designated as the operator or manager under
any reciprocal easement agreements, operating easement agreements or similar
agreements affecting the Premises, and to perform the duties and obligations and
exercise the rights and powers of an operator or manager under such agreements.


(l)    To deal with all co-operating and participating real estate brokers.


(m)    To hereafter deposit promptly all funds collected from the operation of
the Project or in any way incidental thereto in segregated bank accounts (with
the understanding that one or more Projects may have commingled accounts, if
permitted pursuant to the terms of any applicable financing documents, as long
as any such commingled accounts are solely for Projects). Manager may endorse
any and all checks drawn to the order of Owner for deposit in such bank
accounts. Interest on any such account shall accrue to Owner. Manager shall not
commingle any funds from the Project with any other funds.


(n)    To comply with the requirements of all laws pertaining to the employment
of Manager’s employees engaged in the operation and management of the Project,
including, but not limited to, wage taxes and wage and hour regulations.


(o)    To select, employ at reasonable wages, supervise, direct and discharge
all employees and independent contractors as shall be required for the operation
and management of the Project and to use reasonable care in the selection of
such employees and independent contractors. All persons employed to perform such
services shall at all times be deemed to be employees of Manager or independent
contractors.


(p)    Manager shall contract for electricity, gas, fuel, water, telephone,
window cleaning, rubbish hauling and other services and utilities or such of
them as shall be necessary or appropriate for the proper operation and
maintenance of the Project.


(q)    When deemed necessary by Manager, the commencement and/or prosecution of
legal proceedings for the enforcement of Tenant obligations, for the payment of
rent or other sums due Owner, or for any other purpose consistent with this
Agreement and approved by Owner.


(r)    With Owner's prior consent (such consent to be given by budget approval),
making, supervising, or paying the cost of any alterations, improvements or
changes to the Project.


(s)    With Owner's consent (such consent to be given by budget approval),
payment of any of the following items:


(i)    Real estate taxes and assessments;
(ii)    Mortgage interest or amortization;
(iii)    Insurance premiums for Owner's insurance;
(iv)    Charges incurred for legal or accounting services;
(v)
Utility charges; and

(vi)
Cost of labor, material or goods for the management, maintenance or repair of
the Project or any alterations, improvements or changes thereto.



(t)    To prepare an annual budget and a business plan for the Project. Such
budget and business plan shall be submitted to Owner for its review and
approval.


(u)    To meet with Owner on a quarterly basis for review of the status of the
budget and business plan.


(v)    If applicable, to prepare an annual promotion and advertising plan for
Owner's review and approval.


(w)    To make examinations or audits of books of Tenants.


(x)    To perform any accounting or bookkeeping services with respect to payment
of Owner's bills or commitments or disbursements of Owner's funds or preparation
of financial statements or tax returns for Owner.


(y)    To supervise and manage construction items.


(z)    To generally do such acts and things as may be necessary or reasonably
appropriate to carry out the

-3

--------------------------------------------------------------------------------




obligations of Owner under the Leases with Tenants of the Project (consistent
with the law governing real estate investment trust under Section 856 et seq. of
the Internal Revenue Code) and for the proper management and operation of the
Project.


4.    Leasing.


(a)    Leasing Activities. During the term of this Agreement, Manager shall have
the right to procure and negotiate, on behalf of Owner, tenant leases for the
Projects in accordance with the terms of this Section 4. In accordance with the
terms of this Section 4, Manager shall use commercially reasonable efforts to
lease space in the Projects to tenants in accordance with rates and leasing
policies approved by Owner and to perform such other services in connection with
the efficient leasing of the Projects as Owner may from time to time direct,
including negotiating and facilitating buyouts with existing Tenants.


(b)    Right to Lease. Owner grants to Manager, during the term of this
Agreement, the non-exclusive right to obtain one or more tenants for the
Projects. Owner agrees to refer to Manager all inquiries Owner receives relating
to the Projects. Further, Manager will present to Owner all bona fide offers and
conduct all negotiations under Owner’s supervision, direction and control, with
such participation by Owner and Owner’s counsel as Owner directs.
Notwithstanding the foregoing, Owner reserves the right to enlist other brokers
(each an “Owner’s Broker”) to lease space in a Project (each such Lease, an
“Owner’s Broker’s Lease”). In the event that an Owner’s Broker shall be entitled
to payment of a commission in connection with a Lease, Owner agrees that it
shall be responsible for making such payment to Owner’s Broker. Manager shall
not be entitled to a Commission in connection with any Owner’s Broker’s Lease.


(c)    Marketing. Manager agrees to market the Projects using such advertising,
canvassing, solicitation of Outside Brokers (as defined below), and other
promotional and marketing activities as the parties may agree upon. Owner shall
be responsible for the payment of all marketing costs incurred with outside
vendors, so long as such costs are approved by Owner in advance.


(d)    Outside Brokers. Manager may not without Owner’s consent in each
instance, enlist other brokers to assist Manager in attempting to lease space in
a Project (each, an “Outside Broker”). Notwithstanding the foregoing, Owner’s
consent shall not be required in connection with an Outside Broker engaged by a
prospective Tenant in connection with leasing space in a Project (an “Outside
Tenant Broker”). Manager shall use its commercially reasonable efforts to cause
any Outside Broker involved in such Lease transaction to enter into, prior to
the time that it may be reasonably anticipated that negotiations of a Lease
shall be entered into or such other time that Owner directs that Manager do so,
a form of agreement between Manager and any Outside Broker as Manager and Owner
may approve (each of the foregoing sometimes herein called an “Authorized
Outside Broker Agreement”). Manager agrees not to enter into any agreement with
an Outside Broker without the prior approval of the terms of such agreement by
Owner. In the event that an Outside Tenant Broker shall be entitled to payment
of a commission in connection with a Lease, Owner agrees that it shall be
responsible for paying to Manager (for the payment to the Outside Tenant Broker)
any commission owed to such Outside Tenant Broker (the “Outside Broker
Commission”), provided, however, Owner shall not be required to pay any portion
of an Outside Broker Commission which, when taken together with the Commission
that would otherwise be due and payable to Manager had an Outside Tenant Broker
not been engaged, exceeds one-hundred fifty percent (150%) of the Commission
otherwise payable to Manager (the “Owner Commission Cap”). Manager shall have
the sole and exclusive responsibility to pay (i) any portion of a commission
payable to an Outside Tenant Broker after Owner has made payments up to the
Owner Commission Cap with respect to such Lease and (ii) any commission owed to
an Outside Broker that is not an Outside Tenant Broker or that Owner has not
otherwise consented to pay such Outside Broker, subject, however, in all events
to the prior receipt by Manager of the Commission with respect to such Lease in
accordance with this Agreement. Manager shall retain for its own account the
remainder of the Commission and Outside Broker Commission after paying to the
Outside Tenant Broker all amounts due and payable to the Outside Tenant Broker
in connection with such Lease transaction and Manager shall be responsible for
payment of any amounts in excess of the Owner Commission Cap with respect to any
particular Lease.


(e)    Offers to Lease. Manager shall provide Owner with appropriate analysis
and comparison of each offer and counteroffer and recommend to Owner which offer
to accept, but all final business and legal decisions shall be made solely by
Owner, and all binding agreements shall be executed and delivered solely by
Owner. Owner shall be free to reject any proposed transaction for any reason or
no reason and no compensation shall be paid for Manager’s services hereunder for
any portion of the Project for which no transaction is effected. Owner and
Manager agree that the Projects will be offered in compliance with all
applicable federal, state and local anti-discrimination laws and regulations.
Manager shall indemnify Owner and their agents from any damages, including
attorney’s fees, arising out of or relating to the performance of Manager’s
duties hereunder, provided that Manager’s liability under this Section 4(e)
shall not arise from duties performed at the request of Owner unless such
liability arises from Manager’s gross negligence or willful misconduct.


(f)    Authority. At Owner’s election and in its sole and absolute discretion,
Manager shall prepare all Leases, Lease amendments and buyout documents and
coordinate negotiations of same for Owner’s execution. All Leases, Lease

-4

--------------------------------------------------------------------------------




amendments and buyout documents for the Projects shall be on Owner’s form, which
form is subject to change from time to time by Owner. All Leases, Lease
amendments and buyout documents must be approved by Owner in its sole and
absolute discretion. Notwithstanding any other provision in this Agreement,
Owner shall have absolute discretion in determining rates and policies in the
leasing of space to tenants. Owner shall have no express or implied obligation
to Manager or to any broker to accept or execute any Lease. Manager shall
require that similar provisions be included in the agreement with any listing
broker.


(g)    Employees. Manager shall be responsible for all employees of Manager and
all independent contractors and consultants hired by Manager to assist Manager
in performing its duties hereunder. Moreover, all matters pertaining to the
employment, supervision, compensation, promotion and discharge of Manager’s
employees and others engaged by Manager to assist Manager in performing its
duties hereunder are the responsibility of Manager, and solely Manager shall be
liable to such employees, contractors and consultants for their compensation. In
no event shall Owner ever be directly or indirectly responsible for their
compensation. Manager shall fully comply with all applicable laws and
regulations relating to worker’s compensation, social security, income and
withholding pay, unemployment insurance, hours of labor, wages, working
conditions and other employer-employee related matters.


5.    Books and Records.


Manager agrees that it shall, during the term of this Agreement, in accordance
with the provisions hereof:




(a)    Maintain, at the office of Manager, a comprehensive system of office
records, books and accounts relating to the income, expenses and operations of
the Projects based on the property management system utilized by Manager from
time to time. Manager shall maintain such records, books and accounts in
accordance with generally accepted accounting principles, as in effect from time
to time. Owner and those designated by Owner shall have access to such office
records, books and accounts and to all vouchers, files and other material
relating to the Projects and maintained pursuant to this Agreement. All such
records shall relate solely to the Projects and shall be separate and distinct
from any other records maintained by Manager not relating to the Projects. Owner
shall exercise their rights of inspection hereunder after reasonable notice and
solely during normal business hours and shall do so in such a manner so as not
to unreasonably interfere with the operations of Manager.


(b)    Deliver to Owner, in accordance with the requirements set forth in
Schedule 2 attached hereto and made a part hereof, on or before (i) twenty-five
(25) days after the end of each calendar month, (ii) forty-five (45) days after
the end of the first three calendar quarters of each calendar year, (iii) sixty
(60) days after the end of each calendar year during the term hereof, the
calculations and figures identified in Section III-A of Schedule 2 attached
hereto and (iv) ninety (90) days after the end of each calendar year during the
term hereof, the reports identified in Section III-B of Schedule 2 attached
hereto. Such reports shall be made on an accrual basis and shall include all
such transactions, whether or not reimbursable pursuant to the provisions
hereof. All reports delivered hereunder shall be in a form agreed upon by
Manager and Owner. Manager agrees to deliver to Owner such other reports and
information as Owner may reasonably require, and to such additional and/or more
frequent reports with respect to the Projects and/or Owner as are required under
the terms of any applicable financing documents.


(c)    Deliver to Owner all financial information concerning the Projects that
Owner may reasonably require to prepare their tax returns


(d)    In the event of the termination of this Agreement, whether by normal
expiration or otherwise, within the applicable time period set forth herein,
deliver to Owner both a quarterly report and a year-to-date report, each
covering that portion of the relevant time period which is included within the
term hereof, prior to such termination.


6.    Manager's Authority to Contract.


Manager is hereby authorized to enter into contracts in the name of Owner in
amounts up to FIFTY THOUSAND DOLLARS ($50,000.00) for annual service /
maintenance contracts and TWO-HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000.00)
for any ONE (1) job for changes, repairs, alterations, improvements or
replacements in, to, or upon the Project, or such lower or higher thresholds as
Owner may designate to Manager in writing, in addition to such contracts as may
be entered into by Manager in the ordinary course of the performance by Manager
of its duties hereinabove described pursuant to budgets approved in advance by
Owner. Said additional authorization shall extend only to such changes, repairs,
alterations, improvements or replacements as shall be reasonably necessary for
the preservation of the health or safety of persons or property. Manager is
hereby authorized to enter into Leases for the Projects to the extent such
Leases are consistent with the budget or otherwise approved for execution by the
Owner.



-5

--------------------------------------------------------------------------------




7.    Term and Termination.


The term of this Agreement shall commence on the date hereof ("Commencement
Date") and shall extend until terminated by Owner or Manager, which termination
may be effectuated by Owner or Manager, at its option for any or no reason, by
delivering 30 days’ prior written notice of such termination to the other party
hereto (the “Term”). In addition, Owner may terminate this Agreement (y) without
notice by Owner if Manager has committed gross negligence, fraud or willful
misconduct in the performance of its duties under this Agreement, (z) if Manager
breaches the terms of this Agreement and such breach of this Agreement has not
been cured within 30 days, in the case of a non-monetary breach, or 5 days, in
the case of a monetary breach, after notice of such breach from Owner.


8.    Compensation.


(a)    Reimbursement of Costs. Owner shall reimburse Manager for all
out-of-pocket costs and expenses incurred by Manager in carrying out the duties
imposed on Manager by the terms of this Agreement, including, out-of-pocket
professional fees (including legal, audit, advisory, and similar fees) which are
reasonable and contemplated by the approved budget.


(b)    Base Management Fee. The compensation payable to Manager shall be equal
to an annual fee of three percent (3%) of the gross revenues (rentals as
collected) (the “Management Fee”). The Management Fee shall be payable monthly
based on the costs estimated to be reimbursed by Owner to Manager over a twelve
(12) month period with a reconciliation done at the end of each calendar year.


(c)    Redevelopment Fee. In connection with any redevelopment or Tenant
improvement work at any Project, Manager shall also receive a fee equal to five
percent (5%) of all hard costs of the applicable Project (the “Redevelopment
Fee”), including, without limitation: site costs, demolition costs, construction
costs, traffic and utility costs, landscaping costs, costs for off-site work,
Tenant improvement costs (so long as Manager is coordinating and performing
construction management services with respect to the work) and environmental and
geotechnical costs, regardless of whether such costs are funded by Owner,
Manager, a development manager, actual or quasi-governmental agencies, Tenants
or other third parties. The Redevelopment Fee shall be payable by the Owner in
installments throughout the course of the applicable development/redevelopment.
Land costs, impact fees and leasing fees and commissions shall not be included
within “costs” for purposes of calculating the development/redevelopment fee.


(d)    Disposition Fee. Manager shall also receive a fee upon the final sale (a
“Disposition”) of any Project to a third party that is not affiliated with Owner
(the “Disposition Fee”), provided, however, that such Disposition occurs during
the term of this Agreement. The Disposition Fee shall be an amount equal to
three-tenths of one percent (0.30%) of the final gross sales price of such
Project. The Disposition Fee shall be payable upon the closing of the
Disposition. For the avoidance of doubt, any sale of less than the entirety of a
Project, or an outparcel thereof, shall be subject to the provisions of Section
9(g) hereof, and Manager shall not be entitled to a separate Disposition Fee
therefor.


9.    Leasing Commissions.


(a)    New Leases. If during the term of this Agreement a new Lease is entered
into by Owner for space in any of the Projects which is fully executed and
delivered by all parties thereto in accordance with the terms of the Lease, then
(except as otherwise provided in Section 9(a)(ii) below), Owner shall pay
Manager a Commission in accordance with the attached schedule of rates and
conditions set forth in Schedule 3 attached hereto (the terms of which are
hereby incorporated) on the date on which the following conditions (the “Leasing
Conditions”) have been satisfied or waived: (a) a Lease for space in the
Projects shall be fully executed by Owner and a Tenant and all other necessary
transactional documents shall be executed by all applicable parties, and such
Lease and documents shall have been unconditionally delivered by all parties
thereto (including, without limitation, delivery of any and all required
consents, approvals and releases from, or non-disturbance agreements with, the
holders of superior Leases and superior mortgages or any other party as set
forth in the applicable Lease unless the Lease term commences in the absence of
any of the foregoing); (b) Tenant shall have deposited with Owner such security
as may be required (both in form and amount) under the terms of the executed
Lease; (c) Tenant shall have paid to Owner all rental payments due and other
sums then due and owing unless Owner has waived, in writing, the payment of the
same or agreed, in writing to accept payment thereof at a later date; and (d)
Tenant shall have taken possession of the applicable premises and commenced
paying Rent (other than Rent paid at the time of execution of the Lease).
Without limitation, each of the following shall be deemed a new Lease for
purposes of this Agreement and Manager shall be entitled to Commissions thereon
in accordance with the rates and conditions set forth in Schedule 3 attached
hereto:


i.
an amendment or modification of an existing Lease (whether such Lease was
entered into prior to or during the term of this Agreement) adding space
(whether or not pursuant to an Option) or increasing the Rent thereunder,


-6

--------------------------------------------------------------------------------




provided that Manager shall only be entitled to a Commission with respect to
such amendment or modification on the Rent payable with respect to such added
space or the amount of any increase in Rent thereunder;


ii.
an amendment or modification of an existing Lease (whether such Lease was
entered into prior to or during the term of this Agreement) extending the term
thereof (other than pursuant to an Option), provided that Manager shall only be
entitled to a Commission on the Rent payable during the additional term with
respect to such amendment or modification; and

 
iii.
a new Lease entered into during the term of this Agreement with an existing
Tenant or person or entity that is not an existing Tenant.



(b)    Options. If a Tenant exercises an option (an “Option”) contained in a
Lease (whether such Lease was entered into prior to or during the term of this
Agreement) to renew or extend the term of the Lease, or to lease additional
space at the individual Project (including a right of first refusal or first
offer), then Owner shall pay to Manager a Renewal Commission (as defined in, and
in accordance with the rates and conditions set forth in Schedule 3 attached
hereto) with respect to the exercise of such Option on the effective date of the
term of the Option (rather than upon the date of the exercise of the Option).
Notwithstanding the provisions of this Section 9(b), if a Lease executed during
the term of this Agreement contains an Option which is executed after the
termination of this Agreement, Manager shall not be entitled to any Commission
or payment under this Agreement in connection with the exercise of such Option.
In addition, notwithstanding the provisions of this Section 9, Manager shall not
be entitled to any Commission or payment under this Agreement in connection with
the exercise of an Option if (1) the Lease which contains such Option was
executed prior to the term of this Agreement and (2) the exercise of such Option
occurs after the term of this Agreement.


(c)    Relocation. The relocation of an existing Tenant to other premises at an
individual Project pursuant to an Option or right to do so in a Lease shall not
be deemed to entitle Manager to a Commission thereon, except to the extent that
(a) an increase in Rent becomes payable by such Tenant as a result of such
relocation (in which case a New Commission shall be earned on such additional
Rent as if payable pursuant to a new Lease), or (b) the term of such Lease is
extended and additional Rent becomes payable by such Tenant as a result of such
extension (in which case a New Commission shall be earned on such additional
Rent as if payable pursuant to a new Lease). In the case of the relocation of an
existing Tenant to other premises at any such individual Project other than
pursuant to an Option or right of Owner to do so, Owner and Manager shall
negotiate in good faith with respect to the Commission payable with respect
thereto.


(d)    Leases with Rent Abatement and/or Owner’s Work. Rent abatements (i.e., so
called “free rent”) granted by Owner as an inducement to a Tenant entering into
a Lease (but excluding customary tenant fixturing periods) shall be averaged
over the initial term of the Lease and then such average shall be deducted from
Rent for each year of the term of such Lease prior to applying the Commission
rates set forth in Schedule 3 attached hereto. In calculating the Commission,
there shall be no deduction for the amount of Owner’s work allowance or the
value of its work letter or other Tenant concessions.


(e)    Leases with Cancellation Clause. An Owner’s right of cancellation and a
Lease cancellation by mutual agreement subsequent to execution and delivery of
the Lease shall not affect Manager’s right to payment of its Commission on the
entire Lease term as if there were no cancellation clause. Where a Tenant has a
unilateral, discretionary right to cancel a portion of the Lease term on or
after a fixed date (i.e., a right to cancel not contingent upon the occurrence
of subsequent events), Manager initially shall be paid a Commission for the
non-cancelable portion of the term only, provided that if Tenant’s right to
cancel is conditioned upon payment of a cancellation premium fixed by taking
into account the unamortized proration of the Commission as of the projected
date of cancellation, then Manager shall also initially be paid Commissions for
the cancelable portion of this Agreement, in an amount of additional Commissions
for such cancelable portion not to exceed such cancellation premium. Except as
provided in this Section 9(e), if the cancelable portion of the term of the
Lease is cancelled pursuant to such right, then no Commission shall be paid on
the Rent which would have been paid during the portion of the term that is
cancelled. If the cancelable portion of the term of the Lease is not cancelled
by Tenant within the time do to so fixed in the Lease, or the right to do so is
earlier waived or released, Manager shall thereupon be paid the balance of the
Commission for the remainder of the term (including, without limitation, any
remaining Commissions payable to Manager with respect to the cancelable portion
of the Lease for which Manager was not therefore compensated prior thereto on
the basis of the cancellation premium).


(f)    Termination; Commissions. Within twenty (20) business days following the
date (the “Cutoff Date”) of the giving of a termination notice pursuant to
Section 7 of this Agreement (unless such termination was pursuant to clause (y)
or (z) of Section 7 of this Agreement, in which case manager shall not be
entitled to any Commission or other amounts under this Section 9(f)), Manager
shall deliver to Owner a list of all parties (“Prospects”) with whom Manager was
involved, as of the Cutoff Date, in active negotiations for premises at any
individual Project on Owner’s behalf, including a reasonably detailed
description of the nature of the contact between Manager and such Prospects and
the name of any Outside Brokers involved in the transaction known

-7

--------------------------------------------------------------------------------




to Manager. “Active negotiations”, as used herein, shall mean only where any of
the following shall have occurred prior to the Cutoff Date: (i) Manager has, at
Owner’s request, submitted a proposal (such as, for example, a term sheet) to
the Prospect or its representative, (ii) the Prospect or its representative has
submitted a proposal to lease space which has been received by Owner or Manager
or any of their representatives, or (iii) a first draft of a Lease has been
prepared and distributed to the Prospect or its representative with Owner’s
permission. Mere solicitation of a Prospect shall not constitute “active
negotiations”. If within sixty (60) days (which time period shall be extended
for so long as the parties are engaged in negotiations without abandonment or
termination) after the Cutoff Date, a Lease is consummated with any such
Prospects identified on Manager’s list (or with its parent, subsidiary, or
affiliate), Owner shall pay to Manager any Commission(s) to which Manager would
have been entitled with respect to such transaction as if this Agreement had not
been terminated; and, in addition, if by the end of such 60-day period (as the
same may be extended as described above), leases upon which all material
provisions have been agreed to by Owner and the Prospect have been distributed
to the prospect for signature by Owner’s counsel, Manager shall be entitled to
compensation therefore upon, satisfaction of the conditions in Section 9(a)
above even if satisfaction occurs after the end of such 60-day period (as the
same may be extended as described above) and this Agreement (and the
compensation provided for herein) shall govern such transaction, if, as, and
when consummated. If upon any expiration or termination of this Agreement,
Manager shall not be entitled to any Commissions under the provisions of this
above even if satisfaction occurs after the end of such 60-day period (as the
same may be extended as described above) and this Agreement (and the
compensation provided for herein) shall govern such transaction, if, as, and
when consummated. Within five (5) business days after the Cutoff Date, Manager
shall deliver to Owner copies of any correspondence with Prospects relating to
any proposed terms for any Leases, any responses to such proposals and any term
sheets with respect to any proposed Lease transactions, and any Authorized
Outside Brokerage Agreements pertaining to any Prospect.


(g)    Outparcel Sales. If, at any time during the term of this Agreement, a
portion of any individual Project, or any interest therein is acquired by an
unaffiliated purchaser to whom Manager introduced Owner (a “Sale”), then Owner
shall pay to Manager, at the end of the closing of such acquisition, a Sales
Commission (as defined in Schedule 3) in accordance with the attached schedule
of rates and Commissions set forth on Schedule 3 attached hereto (the terms of
which are hereby incorporated herein). Notwithstanding the foregoing, in the
event a Lease was fully executed and entered into with a Tenant, prior to the
Tenant acquiring the same leased space, and Manager is or was entitled to a
leasing Commission pursuant to this Agreement in connection with the executed
Lease, then Manager shall not be entitled to, and Manager hereby agrees that the
Sales Commission payable to Manager in connection with such acquisition shall be
reduced by the amount of any leasing Commission previously paid to Manager. For
the avoidance of doubt, any Disposition of the entirety of a Project shall be
subject to the provisions of Section 8(d) hereof, and Manager shall not be
entitled to a separate Sales Commission therefor.


(h)    Invoices. For each Commission payable pursuant to the terms of this
Agreement, Manager shall deliver to Owner an invoice setting forth the amount of
the Commission payable and detail of how such amount was calculated.


(i)    Survival. The obligations to pay commissions and other fees set forth in
this Section 9 shall survive termination of the Term of this Agreement, to the
extent earned during the Term of this Agreement or otherwise earned in
accordance with the express terms of this Agreement.
 
10.    Deductions From Rentals.


From the rentals and other sums received by Manager, pursuant to Leases of
portions of the Project, Manager may, to the extent consistent with the approved
budget:


(a)    Reimburse itself monthly for all costs or monies advanced by Manager for
Owner pursuant hereto and for all fees set forth in Sections 8 and 9 hereof;


(b)    Make any payments pursuant to Section 3 hereof; and


(c)    Pay all amounts contracted for Manager in its name or in the name of
Owner which are the obligations of Owner pursuant hereto. Manager shall promptly
from time to time and no later than the EIGHTEENTH (18) BUSINESS DAY of each
month remit to Owner, at the address of Owner, all other amounts received during
the month preceding such remittance, together with a proper accounting thereof.
In the event such rentals and/or other sums are insufficient to reimburse
Manager, Owner shall do so within TEN (10) DAYS after notice by Manager.


11.    Indemnification and Insurance.



-8

--------------------------------------------------------------------------------




(a)Except for acts of gross negligence or willful misconduct on the part of
Manager, Owner shall indemnify, defend and hold harmless Manager and its
respective stockholders, members, partners and directors and the officers,
employees and agents of Manager (as used in this paragraph, each an “indemnified
party”) from and against all claims, losses, expenses and liabilities arising
out of arising out of or occasioned by or in connection with Manager’s position
as Manager of the Projects, or arising out of or resulting from the acts or
omissions of Manager and any such other indemnified party in connection with the
performance of Manager’s duties hereunder, or the existence, use or condition of
the Project, and all reasonable costs, fees and attorney's expenses in
connection therewith (excluding matters which are subject to indemnification by
Manager under Section 11(b) hereof). The indemnification hereunder shall survive
termination of this Agreement for those circumstances occurring prior to said
termination for one (1) year.


(b)Manager shall indemnify, defend and hold harmless Owner and its respective
stockholders, members, partners and directors and the officers, employees and
agents of Owner from and against all claims, losses, expenses and liabilities
arising out of or occasioned by or in connection with Manager’s gross negligence
or willful misconduct in connection with the performance hereunder, together
with all reasonable costs, fees and attorney's expenses in connection therewith.
The indemnification hereunder shall survive termination of this Agreement for
those circumstances occurring prior to said termination for one (1) year.


It is further agreed that each of Manager and Owner, upon request, will provide
evidence to the other of insurance coverage in the form of Certificates of
Insurance.
    
12.    Notices.


All notices by either party to the other hereunder shall be served by certified
or registered mail, postage prepaid or hand carried, addressed to such party at
the address as such party may designate from time to time by written notice in
accordance herewith.


13.    Representative.


Owner hereby designates Andrea Drasites and Kevin Dinnie as its authorized
representatives and hereby authorizes either such individual to approve (or
disapprove, as the case may be) proposals submitted by Manager pursuant to this
Agreement and to execute in the name of Owner any and all documents to be
executed by Owner to enable Manager to carry out its duties hereunder. In the
event of a change as to the authorized representative of Owner, Owner shall
within TEN (10) DAYS advise Manager of the appointment of the successor or
successors by notice in accordance herewith.


14.    Interpretation.


The captions set forth herein are for convenience only and shall not govern the
meaning of any terms of this Agreement. This Agreement sets forth the entire
agreement between the parties, and no amendment or alteration hereof or change
hereto shall be binding unless same shall be in writing and signed by both of
the parties hereto.


15.    Additional Provisions.


(a)    Manager shall promptly notify Owner of any damage or destruction to the
Premises or the occasion of any event which may lead to claims being brought
against Owner or Manager.


(b)    Owner shall designate the accountant and legal counsel whom Manager shall
use in connection with the performance of its services under this Agreement.


(c)    Owner shall receive credit for all rebates, commissions, discounts and
allowances so that all expenses charged to Owner shall be net.


(d)    All Leases shall limit liability of Owner to the Project and contain such
other provisions as are required by Owner. Owner shall receive one original
lease for each Lease negotiated by Manager.


(e)    Upon termination of this Agreement, Manager shall deliver to Owner any
and all Leases, accounting records, files and other documents relating to the
Project. Manager shall reasonably cooperate in transitioning the management of
the Project to a new manager.


(f)    Those funds collected from Tenants to defray overhead and administrative
expenses or common costs

-9

--------------------------------------------------------------------------------




of operation and maintenance are understood to be funds collected from operation
of the Project, or incidental thereto, and sums received by Manager pursuant to
laws of the Project, are therefore to be deposited to the account of Owner.




16.    REOC. The parties acknowledge that Owner is a direct or indirect
subsidiary of an entity (the “Parent”) that is intended to qualify as a “real
estate operating company” (a “REOC”) within the meaning of the U.S. Department
of Labor plan assets regulation (Section 2510.3-101, Part 2510 of Chapter XXV,
Title 29 of the Code of Federal Regulations) and that it is intended that Owner
will have the rights, pursuant to this Agreement, as would be reasonably
necessary to result in the qualification of Parent as a REOC. Without limiting
the generality of the foregoing, notwithstanding any other provision of this
Agreement to the contrary, without prejudice to the other rights provided to
Owner under this Agreement, Manager agrees to: (i) permit Owner to visit and
inspect the Project and inspect and copy the books and records of Manager, at
such times as Owner shall reasonably request; (ii) periodically (at least
quarterly) provide Owner with information and reports regarding Manager’s
operation and management of the Project and the performance of its duties under
this Agreement and with respect to renovations, alterations, general
maintenance, repairs and development activities that Manager has engaged in or
intends to engage in with respect to the Project and their surroundings; (iii)
periodically (at least quarterly) consult with Owner with respect to the
operation and management of the Project and the performance of Manager’s duties
under this Agreement including, without limitation, with respect to matters
relating to renovations, alterations, general maintenance, repairs and
development activities with respect to the Project and their surroundings; and
(iv) provide Owner with such other rights as may reasonably be determined by
Owner to be necessary to enable Parent to qualify as a REOC, provided such
additional rights do not materially adversely affect Manager’s ability to
perform its duties under this Agreement or the economic benefits enjoyed by
Manager under this Agreement. Manager agrees to follow the recommendations of
Owner in connection with the matters on which it is consulted as described
above.


17.    Assignment. This Agreement may not be assigned by Manager without the
written consent of Owner. This Agreement may be assigned by Owner to any
affiliate of Owner which acquires a direct or indirect interest in the Project.


18.    Competing Activities of Manager. Anything contained herein to the
contrary notwithstanding, Owner hereby agrees that, during the term of this
Agreement, Manager or any affiliate of Manager, may render services identical or
similar to those required of Manager hereunder to other owners of real property,
improved in a similar fashion to the Projects or otherwise, and may themselves
engage in the acquisition, development, leasing and exploitation of real
property for their own account and benefit or for others and without any
accountability or liability whatsoever to Owner even though such services or
business activities compete with or are enhanced by the business activity of
Owner, including Owner’s involvement in the Projects, provided, Manager
covenants and agrees not to initiate discussions with a Tenant (either directly
or indirectly) at a Project regarding the opportunity to lease space in a
building which is owned, leased, managed or operated by Manager or an affiliate
of Manager (other than another Project). Manager will not contract with any
affiliate of Manager to perform any additional services under this Agreement
which are outside the scope of Manager’s duties under this Agreement unless such
additional services are at market rates and on arm’s length terms, are
contemplated by the approved budget or are otherwise approve by an Owner. In the
event that Manager receives an inquiry from a prospective or existing Tenant in
a market in which a Project is located, Manager shall use good faith and
commercially reasonable efforts to show all appropriate Projects, together with
any appropriate properties that may be owned or managed by Manager or its
affiliates which, in the reasonable judgment of Manager, meet the existing or
prospective Tenant’s requirements.


19.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and each of their successors, executors,
administrators, heirs and assigns.


20.    Counterparts. This Agreement may be executed in several counterparts,
each of which counterparts shall be deemed an original instrument and all of
which together shall constitute a single Agreement.


21.    Amendments. This Agreement, as it may hereafter be modified, amended or
extended, and all of Manager’s right, title and interest in and to the Premises,
are and shall be subject and subordinate to any financing secured by the
Premises or any portion thereof and/or any mezzanine financing. Manager shall
reasonably cooperate with any financing of the Premises and respond to the
reasonable requests of any mortgagee of the Premises (subject to the terms of
this Agreement) including entering into subordination agreements and/or cash
management agreements reasonably acceptable to Manager. This Agreement shall not
be enforceable against any mortgagee of the Premises, or such Mortgagee’s
successors by foreclosure, deed in lieu of foreclosure or by assignment of any
mortgage encumbering the Premises. The provisions of this Section 21 shall be
subject to any separate agreement between Manager and any mortgagee of the
Premises with regard to the subject matter hereof.

-10

--------------------------------------------------------------------------------




22.    GOVERNING LAW. THIS AGREEMENT, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW AND APPLICABLE UNITED STATES
FEDERAL LAW.


23.     WAIVER OF JURY TRIAL. MANAGER AND OWNER EACH WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH IT MAY BE A PARTY, ARISING OUT OF, IN CONNECTION
WITH OR IN ANY WAY PERTAINING TO, THIS AGREEMENT. IT IS AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTY TO THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY MANAGER AND OWNER, AND MANAGER AND OWNER HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
MANAGER AND OWNER EACH FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE EXECUTION OR ACCEPTANCE OF THIS AGREEMENT AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


24.    Anti-Corruption Compliance Policy.


(A) Manager acknowledges and agrees that it is the written and established
policy of The Blackstone Group LP and affiliates (“Blackstone”) to comply fully
with all applicable laws and regulations of the United States and all
jurisdictions in which it does business. Manager warrants and represents that it
will not take any action that would constitute a violation, or implicate
Blackstone in a violation, of any law of any jurisdiction in which it performs
business, or of the United States, or of the United Kingdom, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), the
UK Bribery Act 2010, and where applicable, legislation enacted by member States
and signatories implementing the OECD Convention Combating Bribery of Foreign
Officials (collectively, “Anti-Corruption Laws”).





























































-11

--------------------------------------------------------------------------------




(B) In furtherance of Blackstone’s Global Anti-Corruption Compliance Policy, a
copy of which has been provided, Manager represents, warrants, and agrees that:


1.
1.    Manager is neither a governmental entity nor an instrumentality of a
government. If Manager becomes a governmental entity or instrumentality of a
government during the term covered by the document, Manager shall notify
Blackstone immediately so Blackstone may, and hereby reserves the right to, take
whatever precautions and actions may be appropriate to assure compliance with
applicable Anti-Corruption Laws;



2.
None of Manager's principals, owners, officers, directors, or agents is
currently a Government Official.(1) If any of Manager's principals, owners,
officers, directors, or agents becomes a Government Official during the term
covered by this document, Manager shall notify Blackstone immediately so
Blackstone may, and hereby reserves the right to, take whatever precautions and
actions may be appropriate to assure compliance with applicable Anti- Corruption
Laws;



3.
No Government Official is associated with, or owns an interest, whether direct
or indirect, in Manager, or has any legal or beneficial interest in the proposed
agreement/relationship contemplated herein between Manager and Blackstone, or
any payments to be made by Blackstone to Manager under such agreement. If a
Government Official obtains such an interest, Manager shall notify Blackstone
immediately so Blackstone may, and hereby reserves the right to, take whatever
precautions and actions may be appropriate to assure compliance with applicable
Anti-Corruption Laws;



4.
Neither Manager nor any of its principals, owners, officers, directors, or
agents has made, promised to make, will promise to make, or will cause to be
made, in connection with the proposed agreement contemplated herein, any
Payments The term “Payments” refers to anything of value, including cash, gifts,
travel expenses, entertainment, offers of employment, provision of free
services, and business meals. It may also include event sponsorships, consultant
contracts, fellowship support, job offers, and charitable contributions made at
the request of, or for the benefit of, an individual, his or her family, or
other relations, even if made to a legitimate charity. (i) to or for the use or
benefit of any Government Official; (ii) to any other person either for an
advance or reimbursement, if it knows or has reason to know that any part of
such Payment will be directly or indirectly given or paid by such other person,
or will reimburse such other person for Payments previously made, to any
Government Official; or (iii) to any other person or entity, to obtain or keep
business or to secure some other improper advantage, the payment of which would
violate applicable Anti-Corruption Laws. Manager shall immediately notify
Blackstone of any violation or potential violation of Anti-Corruption Laws and
shall be responsible for any damages to Blackstone from Manager’s or its agents’
violation or potential violation of Anti-Corruption Laws;





















1 The term “Government Official” includes, without limitation, all officers or
employees of a government department, agency or instrumentality; permitting
agencies; custom officials; political party officials; candidates for political
office; officials of public international organizations (e.g., the Red Cross);
employees or affiliates of an enterprise that is owned, sponsored, or controlled
by any government-such as a health care facility, bank, utility, oil company,
university or research institute; and any other position as defined by
applicable Anti-Corruption Laws.


2 The term “Payments” refers to anything of value, including cash, gifts, travel
expenses, entertainment, offers of employment, provision of free services, and
business meals. It may also include event sponsorships, consultant contracts,
fellowship support, job offers, and charitable

-12

--------------------------------------------------------------------------------




5.
Neither Manager nor any of its principals, owners, officers, directors, or
agents has made, promised to make, will promise to make, or will cause to be
made, in connection with the proposed agreement contemplated herein, any
Payments (i) to or for the use or benefit of any Government Official; (ii) to
any other person either for an advance or reimbursement, if it knows or has
reason to know that any part of such Payment will be directly or indirectly
given or paid by such other person, or will reimburse such other person for
Payments previously made, to any Government Official; or (iii) to any other
person or entity, to obtain or keep business or to secure some other improper
advantage, the payment of which would violate applicable Anti-Corruption Laws.
Manager shall immediately notify Blackstone of any violation or potential
violation of Anti-Corruption Laws and shall be responsible for any damages to
Blackstone from Manager’s or its agents’ violation or potential violation of
Anti-Corruption Laws



(C)     Compliance with Economic Sanctions Laws. Neither Manager, nor any of its
principals, owners, officers, directors, or agents, nor other Persons associated
with, or acting on behalf of, Manager is subject to any sanction administered by
the Office of Foreign Assets Control of the United States Treasury Department
(“U.S. Economic Sanctions”) and does not and will not make any sales to or
engage in business activities with or for the benefit of, and will not use any
amounts payable under the proposed agreement/relationship for the purposes of
financing the activities of, any persons and countries that are subject to U.S.
Economic Sanctions, including any “Specially Designated Nationals and Blocked
Persons.”


(D)    Compliance with Money Laundering Laws. The operations of Manager have
been conducted at all times, and will continue to be conducted, in compliance
with applicable financial recordkeeping and reporting requirements of the U.S.
Currency and Foreign Transaction Reporting Act of 1970, as amended, the U.S.
Money Laundering Control Act of 1986, as amended, and all money
laundering-related laws of other jurisdictions where Manager conducts business
or owns assets, and any related or similar Law issued, administered or enforced
by any Government Authority (collectively, the “Money Laundering Laws”). No
Proceeding by or before any Government Authority involving Manager with respect
to the Money Laundering Laws is pending or, to the knowledge of Manager, is
threatened.






[SIGNATURE PAGES FOLLOW]





















































-13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.




MANAGER:
BRIXMOR MANAGEMENT JOINT VENTURE 2, LP
a Delaware limited partnership
 
By:
BRE Retail Management GP Holdings LLC,
 
its general partner, a Delaware limited liability company
 
 
 
 
By:
/s/ Steven Siegel
Name:
Steven Siegel
Title:
Executive Vice President




















































































-14

--------------------------------------------------------------------------------




OWNER:
BRE Non-Core 1 Owner A LLC,
BRE Non-Core 1 Owner B LLC.
BRE Non-Core 1 Owner Covered Bridge LLC,
BRE Non-Core 1 Owner League City LLC,
BRE Non-Core 1 Owner Siler Crossing LLC,
BRE Non-Core 2 Owner Fairhills Mall LLC,
BRE Non-Core 2 Owner A LLC,
BRE Non-Core 2 Owner B LLC,
BRE Non-Core 2 Owner Prospect Plaza LLC,
BRE Non-Core 3 Owner A LLC,
BRE Non-Core 3 Owner B LLC,
BRE Non-Core 3 Owner Napoleon Center LLC,
BRE Retail Residual Lexington Town Square Owner LLC,
BRE Retail Residual Park Centre (Stein Mart) Owner LLC,
BRE Retail Residual Park Centre Owner LLC,
Brixmor Eisenhower Square SC, LLC,
Brixmor GA Strawbridge LLC,
Brixmor Residual Pool 1 SPE, LLC,
Brixmor STN Holdings SPE, LLC,
Brixmor Tift-Town, LLC,
CA New Plan Acquisition Fund, LLC,
ERP Financing, LLC,
Excel Realty Trust - ST, LLC,
BRE Non-Core 1 Owner Nine Mile Square LLC
BRE Non-Core 1 Owner Akron LLC
BRE Non-Core 1 Owner A LLC
BRE Non-Core 1 Owner Osage LLC
New Plan ERT HD Louisiana, LLC
HK New Plan Exchange Property Owner I, LLC, and
HK New Plan Merchants Crossing, LLC,
each a Delaware Limited Liability company
 
 
By:
/s/ William J. Stein
 
Name:
William J. Stein
 
Title:
Senior Managing Director






































-15

--------------------------------------------------------------------------------




BRE Non-Core 2 Owner NC L.P.,
a Delaware limited partnership
 
 
 
 
By:
BRE Non-Core 2 GP NC LLC
 
 
its general partner, a Delaware limited liability company
 
 
 
 
By:
/s/ William J. Stein
 
Name:
William J. Stein
 
Title:
Senior Managing Director



Brixmor GA Apollo III PA LP,
a Delaware limited partnership
 
 
 
 
By:
Brixmor GA Apollo III PA LP LLC
 
 
its general partner, a Delaware limited liability company
 
 
 
 
By:
/s/ William J. Stein
 
Name:
William J. Stein
 
Title:
Senior Managing Director



Brixmor GA CMBS T2 NC LP,
a Delaware limited partnership
 
 
 
 
By:
BRE Non-Core 2 GP NC LLC
 
 
its general partner, a Delaware limited liability company
 
 
 
 
By:
/s/ William J. Stein
 
Name:
William J. Stein
 
Title:
Senior Managing Director



HK New Plan Karl Plaza, LP,
a Delaware limited partnership
 
 
 
 
By:
BRE Retail NP Unencumbered GP LLC,
 
 
its general partner, a Delaware limited liability company
 
 
 
 
By:
/s/ William J. Stein_______________
 
Name:
William J. Stein
 
Title:
Senior Managing Director




-16

--------------------------------------------------------------------------------




HK New Plan Karl Plaza, LP,
a Delaware limited partnership
 
 
 
 
By:
HK New Plan Karl Plaza GP LLC
 
 
its general partner, a Delaware limited liability company
 
 
 
 
By:
/s/ William J. Stein_______________
 
Name:
William J. Stein
 
Title:
Senior Managing Director
KR Bradford Mall, L.P.,
a Pennsylvania limited partnership
 
 
 
 
By:
KR Bradford Mall GP LLC
 
 
its general partner, a Delaware limited liability company
 
 
 
 
By:
/s/ William J. Stein_____________________
 
Name:
William J. Stein
 
Title:
Senior Managing Director



Brixmor GA Bristol Plaza, LP,
a Delaware limited partnership
 
 
 
 
By:
Brixmor GA Bristol Plaza GP, LLC
 
 
its general partner, a Delaware limited liability company
 
 
 
 
By:
/s/ William J. Stein
 
Name:
William J. Stein
 
Title:
Senior Managing Director






























































-17

--------------------------------------------------------------------------------




SCHEDULE 1
Owners and Shopping Centers




PROPERTY
Alexis Park
Bradford Mall
PA
KR Bradford Mall, LP
Bristol Plaza
PA
Brixmor GA Bristol Plaza, LP
Brookdale Square
MN
Brixmor STN Holdings SPE, LLC
Central Valu Center
MN
BRE Non-Core 2 Owner B LLC
Covered Bridge
GA
BRE Non-Core 1 Owner Covered Bridge LLC
Eisenhower Square
GA
Brixmor Eisenhower Square SC, LLC
Elmira Plaza
NY
BRE Non-Core 2 Owner A LLC
Fairhills Mall
Fox River Plaza
Fremont
MI
BRE Non-Core 2 Owner A LLC
Great Eastern Shopping Plaza
OH
CA New Plan Acquisition Fund, LLC
Habersham Crossing
GA
ERP Financing, LLC
Johnstown Galleria Outparcel
PA
Brixmor GA Apollo III PA LP
Karl Plaza
OH
HK New Plan Karl Plaza, LP
Knox Plaza
IN
HK New Plan Exchange Property Owner I, LLC
League City
TX
BRE Non-Core 1 Owner League City LLC
Lexington Town Square
SC
BRE Retail Residual Lexington Town Square Owner LLC
Longview Crossing
NC
Brixmor GA CMBS T2 NC LP
Market Street Square
PA
Brixmor GA Apollo III PA LP
Merchants Crossing
GA
HK New Plan Merchants Crossing, LLC
Midway Crossing
OH
BRE Non-Core 1 Owner B LLC
Napoleon Center
OH
BRE Non-Core 3 Owner Napoleon Center LLC
Northridge Plaza
WI
BRE Non-Core 3 Owner B LLC
Packard Plaza
WI
BRE Non-Core 3 Owner A LLC
Park Centre
SC
BRE Retail Residual Park Centre Owner LLC
Park Centre (Stein Mart)
SC
BRE Retail Residual Park Centre (Stein Mart) Owner LLC
Prospect Plaza
MO
BRE Non-Core 2 Owner Prospect Plaza LLC
Pyramid Mall
NY
BRE Non-Core 2 Owner A LLC
Siler Crossing
NC
BRE Non-Core 1 Owner Siler Crossing LLC
Strawbridge
VA
Brixmor GA Strawbridge LLC
Terrace Center
MN
BRE Non-Core 2 Owner B LLC
Thomasville Crossing
NC
BRE Non-Core 2 Owner NC L.P.
Tift-Town
GA
Brixmor Tift-Town, LLC
University Commons
GA
Excel Realty Trust - ST, LLC
VA-KY Regional S.C.
VA
BRE Non-Core 1 Owner A LLC
Westland Crossing
MI
Brixmor Residual Pool 1 SPE, LLC
Wisteria Village
GA
BRE Non-Core 3 Owner A LLC
Nine Mile Square
FL
BRE Non-Core 1 Owner Nine Mile Square LLC
Akron Land
OH
BRE Non-Core 1 Owner Akron LLC
Denham Springs Plaza
LA
New Plan ERT HD Louisiana, LLC
North Central Avenue
NY
BRE Non-Core 1 Owner A LLC
Osage Beach land parcel
MD
BRE Non-Core 1 Owner Osage LLC


-18

--------------------------------------------------------------------------------




SCHEDULE 2
Project Reporting Requirements*




I.    Monthly


Occupancy Reports
Rent Roll, including Vacant Units
Leasing Status Report to include all pertinent terms (rent, NNN, TI,
commissions, terms, escalations, spread etc.)
Other monthly reports to be agreed upon between Owner and Manager
Comparative Property Level Income Statement with Year-to-Date Comparisons to
Budget
Comparative Consolidated Income Statement (including comparisons to Budget with
explanation of material variances)
Retail Sales Reports for Tenants
Disposition Status Report
Aging Report
II.    Quarterly
Balance Sheet
Comparative Property Level Income Statement with Current Quarter and
Year-to-Date Comparisons to Budget
Comparative Consolidated Income Statement (including comparisons to budget with
explanation of material variances)
Delinquency Aging Report
Rent Roll, including Vacant Units
Leasing Status Report
Retail Sales Reports for Tenants
Budget reforecast
Operational Report (including building services, facilities management updates,
capital expenditure schedule and vacancy report)


III-A.     Annually (within 60 days of year-end)
Number of Projects / SF update
Net Operating Income by Project with 2% management fee by Property

-19

--------------------------------------------------------------------------------




Net Operating Income by Project without any management fee
Restricted / Non-restricted cash balance
Debt balance, including standalone mortgages and associated interest rates,
amortization and maturity
Disposition summary
III-B.     Annually (within 90 days of year-end)
Comparative Property Level Income Statement with Current Quarter and
Year-to-Date Comparisons to Budget
Comparative Consolidated Income Statement (including comparisons to budget with
explanation of material variances)
Forecasting Budget (including a Capital Expenditures Budget)


*Property Manager may deliver any or all reports electronically; provided,
Property Manager shall deliver hard copies of any reports to the extent required
by the lender under any financing documents.


SCHEDULE 3
Commission Rates






1.
ANCHOR LEASE COMMISSION RATES: Subject to the definitions and the applicable
provisions set forth herein, in connection with a Major Lease (as defined
below), Manager shall be paid a commission equal to (a) two dollars ($2.00) per
square foot (a “New Anchor Commission”) of each new Major Lease signed during
the term of this Agreement and (b) one dollar ($1) per square foot (a “Renewal
Anchor Commission”) of each Major Lease renewal signed during the term of this
Agreement.



As used herein, the term “Major Lease” shall mean, with respect to any
individual Project, any Lease (i) covering more than twenty-five thousand
(25,000) square feet at such individual Project or (ii) entered into by a Tenant
that is a Tenant under another Lease at such individual Project or that is an
affiliate of any other Tenant under a Lease at such individual Project, if,
pursuant to such Leases, such Tenant (or such Tenant and its affiliate(s))
leases more than twenty-five thousand (25,000) square feet in the aggregate at
the applicable individual Project.


2.
SHOP LEASE COMMISSION RATES: Subject to the definitions and the applicable
provisions set forth herein, in connection with a new Shop Lease (as defined
below) signed during the term of this Agreement, Manager shall be paid a
commission (a “New Shop Commission”; together with a New Anchor Commission,
collectively, a “New Commission”) calculated by (a) multiplying the Rent for the
applicable period by the following rates and (b) adding the product together:



First full year through and including the fifth year…………………5.00%
Sixth year and beyond (excluding any renewal terms)…….……….2.50%


For each Shop Lease renewal signed during the term of this Agreement, Manager
shall be paid a commission (a “Renewal Shop Commission”; together with a Renewal
Anchor Commission, collectively, a

-20

--------------------------------------------------------------------------------




“Renewal Commission”) calculated by (a) multiplying the Rent for the applicable
period by the following rates and (b) adding the product together:


First full renewal year through and including the fifth renewal year…2.50%
Sixth renewal year and beyond (excluding any renewal terms )..…….1.25%


As used herein, the term “Shop Lease” shall mean, with respect to any individual
Project, any Lease that is not a Major Lease.


3.
OUTPARCEL SALE COMMISSION RATES: Subject to the definitions and the applicable
provisions set forth herein, if, at any time during the term of this Agreement,
there is a Sale of a portion of any individual Project, or any interest therein
is acquired by an unaffiliated purchaser to whom Manager introduced Owner, then
Owner shall pay to Manager, at the time of the closing of such acquisition, a
sales commission equal to three-tenths of one percent (0.30%) of the total sales
or acquisition price of such individual Project (a “Sales Commission”).


















































-21